DECISION OF DISMISSAL
This matter is before the court on its own motion to dismiss this case.
A case management conference was scheduled at 1:30 p.m. on August 17, 2010, to consider Plaintiff's appeal. Written notice of the proceeding was sent to Plaintiff by the court on June 22, 2010. The notice advised Plaintiff of the date and time for the hearing. It also instructed Plaintiff to call the court if she did not hear from the court within ten minutes of the time set for the proceeding.
Court staff telephoned Plaintiff at the number provided by Plaintiff on her Complaint, but she was not available to take the call. A message was left on Plaintiff's voice mail to contact the court within ten minutes. No other number was provided by Plaintiff to the court. Plaintiff did not call the court within ten minutes of the scheduled proceeding.
Plaintiff seeks a reduction in the 2009-10 real market value (RMV) from $463,820 to $393,500. Even if Plaintiff were to receive such relief, the revised total would still lie above the Defendant's record maximum assessed value (MAV) at $246,660. As such, no tax change would occur and there would be no refund. Therefore, there is no real tax impact to the dispute; Plaintiff is not aggrieved within the meaning of ORS 305.275 (2007). See ParksWestsac L.L.C. v. Dept. of Rev., 15 Or. Tax 50, 52 (1999) (holding that, "[s]o long as the property's *Page 2 
maximum assessed value is less than its real market value, the taxpayer is not aggrieved."). Now, therefore,
IT IS THE DECISION OF THIS COURT that the Complaint is dismissed.
Dated this ___ day of August 2010.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to:Fourth Floor, 1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the dateof the Decision or this Decision becomes final and cannot bechanged.
This document was signed by Magistrate Jeffrey S. Mattsonon August 20, 2010. The Court filed and entered this documenton August 20, 2010.